lumDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The indicated allowability of Claims 24-25 is withdrawn after discovery of a §112(b) issue. Rejections based on the §112(b) follows. 
As Claim 24 would be allowable if the §112(b) issue is corrected and to meet the Agency’s goals of compact prosecution, the election/restriction of Groups 2-3 have been withdrawn as discussed below. 
Election/Restrictions
Claim 24 contains allowable subject matter. Claims 15-17 and 20-22, previously withdrawn from consideration as a result of a restriction requirement, requiring all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions 2-3, as set forth in the Office action mailed on 05/26/2021, is hereby withdrawn and claims 15-17 and 20-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Claims 5, 6, 10-17, 20-22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the claim has antecedent basis issues that render the claim indefinite.
“a process for producing a flame” instead of “a process for producing the flame”
“providing at least one fibrous fleece” instead of “providing the at least one fibrous fleece”
“a barrier layer” instead of “the barrier layer”
“applying at least one” instead of “applying the at least one”
“as an abrasion layer” instead of “as the abrasion layer
Claim 16-17 are also rejected, due to their dependency on Claim 16-17. 
Regarding Claim 16, the “as an abrasion layer” creates an antecedent basis issue. The term should be “as the abrasion layer.”
Regarding Claim 17, there is an antecedent basis issue regarding “the layered structure.”
Regarding Claim 20, the claim recites “in particular for an aircraft seat,” which is a preference. Examples and preferences may lead to confusion over the intended scope of a claim and render the claim indefinite. See MPEP §2173.05(d).
Regarding Claim 21, the claim recites “the cover,” without any mention of “a cover.” This creates an antecedent basis issue. 
Regarding Claim 22, the claim recites “the at least one cover,” without any mention of “at least one cover.” This creates an antecedent basis issue.
Regarding Claim 24, the claim recites “in particular for an aircraft seat,” which is a preference. Examples and preferences may lead to confusion over the intended scope of a claim and render the claim indefinite. See MPEP §2173.05(d).
Claims 5, 6, 10-15, and 25 are also rejected, due to their dependency on Claim 24.
Allowable Subject Matter
Claims 5, 6, 10-17, 20-22, and 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781